         Case 1:19-cv-03675-TSC Document 20 Filed 04/03/20 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                     )
LISA PAGE,                                           )
                                                     )
                      Plaintiff,                     )
                                                     )
        v.                                           )
                                                              Civil Action No. 19-cv-3675 (ABJ)
                                                     )
U.S. DEPARTMENT OF JUSTICE, et al.,                  )
                                                     )
                      Defendants.                    )
                                                     )
                                                     )


PLAINTIFF’S MOTION TO DENY OR DEFER CONSIDERATION OF DEFENDANTS’
      MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56(d)

       Pursuant to Federal Rule of Civil Procedure 56(d), Plaintiff Lisa Page respectfully requests

that this court grant her motion to deny or defer consideration of Defendants’ motion for summary

judgment. Counsel for Plaintiff contacted counsel for the government, who stated that Defendants

oppose this motion.

                                        BACKGROUND

       On December 10, 2019, Ms. Page filed a lawsuit asserting that Defendants Department of

Justice (“DOJ” or the “Department”) and Federal Bureau of Investigation (“FBI”) violated the

Privacy Act by disclosing records about her to members of the news media on December 12, 2017

(the “December 12 disclosure”). On March 13, 2020, the same day they answered the complaint,

Defendants moved for summary judgment based on defenses that (a) the disclosure was allegedly

covered by the Privacy Act’s “routine use” exception, and (b) the violation was allegedly not

willful or intentional. To date, no discovery has occurred. Specifically, the parties have not yet

held a Rule 26(f) conference, exchanged initial disclosures, or served or responded to any requests
          Case 1:19-cv-03675-TSC Document 20 Filed 04/03/20 Page 2 of 7



for admissions, interrogatories, or requests for the production of documents. No depositions have

been held.

                                           ARGUMENT

       This Court should deny or defer consideration of Defendants’ motion for summary

judgment because no discovery has yet occurred and Plaintiff is entitled to relief under Federal

Rule of Civil Procedure 56(d). Under Rule 56(d), if a litigant against whom summary judgment

is sought “shows by affidavit or declaration that, for specified reasons, it cannot present facts

essential to justify its opposition,” the court may “(1) defer considering the motion or deny it; (2)

allow time to obtain affidavits or declarations or to take discovery; or (3) issue any other

appropriate order.” Fed. R. Civ. P. 56(d). This mechanism enables “nonmovants who lack the

facts they need to seek an opportunity to gather more information before responding to a motion

for summary judgment.” Grimes v. District of Columbia, 794 F.3d 83, 92 (D.C. Cir. 2015).

       A party seeking relief under Rule 56(d) must submit a declaration that satisfies the three

factors set forth in Convertino v. U.S. Dep’t of Justice, 684 F.3d 93, 99 (D.C. Cir. 2012).

Specifically, a Rule 56(d) declaration “must: (1) ‘outline the particular facts [the party] intends to

discover and why those facts are necessary to the litigation’; (2) explain why the party has not been

able to produce the facts; and (3) demonstrate that the information sought is, in fact, discoverable.”

Fed. Energy Regulatory Comm’n v. City Power Mktg., LLC, 235 F. Supp. 3d 152, 155 (D.C. Cir.

2019) (quoting Convertino, 684 F.3d 93 at 99–100).            Convertino, like this case, involved

allegations that DOJ had violated the Privacy Act by leaking information about a former

employee—specifically, information relating to a professional misconduct investigation by DOJ’s

Office of Professional Responsibility—to the press. 684 F.3d at 96–97, 101. Convertino sought

additional discovery because he “d[id] not know the identity of the individual(s) who disclosed




                                                  2
             Case 1:19-cv-03675-TSC Document 20 Filed 04/03/20 Page 3 of 7



information regarding the OPR referral,” and thus “c[ould not] show that the disclosure was

‘intentional or willful.’” Id. at 99. Relying on the affidavit of Convertino’s counsel, the court held

that Convertino had satisfied all three factors and granted relief. Id. at 100–01.

       The attached declaration from Ms. Page’s attorney, Amy Jeffress, satisfies all three of the

Convertino factors.

       First, the declaration outlines the particular facts that Ms. Page intends to discover and why

those facts are necessary to the litigation. See Jeffress Decl. ¶ 6 (listing essential facts to which

Ms. Page lacks access); id. ¶ 7 (explaining that “[e]ach of these facts is material to either the

analysis of the ‘routine use’ exception upon which Defendants rely, the determination of whether

Defendants acted willfully or intentionally in violating Ms. Page’s rights under the Privacy Act,

or both”).

       Second, the declaration explains why Ms. Page has not been able to produce these facts.

In particular, the declaration states that: (1) Defendants moved for summary judgment before any

discovery had been taken in this case, id. ¶¶ 2–5; (2) at this time, Defendants have not agreed to

Ms. Page’s request to schedule a Rule 26(f) conference so that discovery may proceed, id. ¶ 4; and

(3) publicly available sources, including Defendants’ own declarations, suggest that the vast

majority of relevant evidence is within Defendants’ exclusive knowledge and control, id. ¶ 9. In

particular, Ms. Page seeks depositions of each of the current or former DOJ officials from whom

Defendants have submitted declarations in support of their motion for summary judgment;

depositions of other key officials as reflected in Defendants’ declarations, FOIA documents, and

other sources, including former Associate Deputy Attorney General Scott Schools, former DOJ

Director of Public Affairs Sarah Isgur Flores, and other senior officials who were involved in

making the relevant decisions; and other documents related to the December 12 disclosure from




                                                  3
          Case 1:19-cv-03675-TSC Document 20 Filed 04/03/20 Page 4 of 7



custodians within both DOJ and FBI, including the internal Privacy Act assessment upon which

Defendants rely and correspondence between DOJ and/or FBI employees involved in the

December 12 disclosure, as well as correspondence with White House officials who were involved

in the decisions. Id. ¶ 8.

        Third, the declaration demonstrates that the information sought is, in fact, discoverable.

As the declaration explains, some of the key officials from whom Ms. Page will seek discovery

have already appeared as declarants in this litigation, and counsel is not aware of any reason that

Ms. Page could not seek to depose other current or former DOJ and FBI officials or to obtain

information from Defendants via discovery requests. Id. ¶ 10.

        Discovery is warranted here. Where the non-moving party submits a sufficient Rule 56(d)

declaration, the request “should be granted ‘almost as a matter of course unless the non-moving

party has not diligently pursued discovery of the evidence.’” Convertino, 684 F.3d at 99 (quoting

Berkeley v. Home Ins. Co., 68 F.3d 1409, 1414 (D.C. Cir. 1995)). As the declaration shows, Ms.

Page has acted diligently in seeking to proceed with discovery. The Local Rules exempted this

case from discovery obligations until March 13, 2020, when Defendants filed an answer to the

complaint. See L.R. 16.3(b) (“The requirements of this Rule and of Fed. R. Civ. P. 16(b) and 26(f),

shall not apply in cases in which no answer has yet been filed.”). After Defendants answered,

Plaintiff’s counsel promptly contacted counsel for the government to request a Rule 26(f)

conference. Jeffress Decl. ¶ 4. Government counsel advised that Defendants’ position is that “a

Rule 26(f) conference would be premature at this point” and “the case should be resolved without

discovery for the reasons stated in the motion for summary judgment.” Id. In light of the early

stage of the proceedings and the steps Ms. Page has taken to pursue discovery so far, this Court

should grant Rule 56(d) relief. Id.




                                                4
          Case 1:19-cv-03675-TSC Document 20 Filed 04/03/20 Page 5 of 7



       Courts routinely grant Rule 56(d) requests in similar circumstances. In Feldman v. CIA,

for example, the court held that a plaintiff who alleged that the CIA had “committed various

improper disclosures . . . by leaking details of [a CIA] OIG investigation [of plaintiff] to

unauthorized third parties” was “entitled to conduct discovery before being required to oppose the

defendant’s motion for summary judgment.” 797 F. Supp. 2d 29, 35, 43 (D.D.C. 2011); see also

Fields v. Vilsack, 207 F. Supp. 3d 80, 89–90 (D.D.C. 2016) (denying government’s motion for

summary judgment and granting Rule 56(d) request where there was “no evidence of a lack of

diligence” and the plaintiff had “complied with the ‘letter’ and ‘spirit’ of Rule 56(d) by submitting

a detailed declaration outlining the specific discovery she seeks”). Conversely, none of the

grounds upon which courts typically deny Rule 56(d) requests are applicable here.1 Courts have

recognized that, as a general matter, “summary judgment can and should regularly be denied when

the facts necessary to oppose such a motion are exclusively within the movant’s control.”

Alexander, 186 F.R.D. at 184.

       The fact that Ms. Page already has some fragments of information about the December 12

disclosure through public news reports and FOIA releases does not diminish the presumption in

favor of granting Rule 56(d) relief. For example, in the City Power case, the court granted a Rule

56(d) request even though “some discovery [had] occurred during [an] administrative proceeding”




1
  See, e.g., Haynes v. D.C. Water & Sewer Auth., 924 F.3d 519, 530-31 (D.C. Cir. 2019) (two-
page Rule 56(d) declaration that “said nothing about why those facts were necessary” was
inadequate) (internal quotation marks and alteration omitted); Alexander v. F.B.I., 186 F.R.D. 180,
184-85 (D.D.C. 1999) (plaintiffs had already had access to extensive discovery and “merely
guess[ed]” that “they may be able to create a genuine issue of material fact” if they had access to
facts within the government’s control); Peter B. v. Cent. Intelligence Agency, 174 F. Supp. 3d 308,
319 (D.D.C. 2016) (plaintiff “ha[d] not pointed to anything that raises an issue of fact regarding
his claim”); Radack v. U.S. Dep’t of Justice, 402 F. Supp. 2d 99, 107 n.9 (D.D.C. 2005) (plaintiff
“ha[d] not identified, or even speculated about the existence of, any alternate source of information
that might refute DOJ’s assertion”).


                                                 5
         Case 1:19-cv-03675-TSC Document 20 Filed 04/03/20 Page 6 of 7



because the party resisting summary judgment “still ha[d] not had a ‘full opportunity’ for

discovery.” Fed. Energy Regulatory Comm'n v. City Power Mktg., LLC, 235 F. Supp. 3d 152, 156

(D.D.C. 2017); see also Richie v. Vilsack, 287 F.R.D. 103, 107 (D.D.C. 2012) (granting Rule 56(d)

relief despite defendant agency’s provision of “some information at the administrative level”

because plaintiff “had no opportunity to depose the relevant individuals or obtain additional

documents in the agency’s possession”). Similarly here, the government cannot overcome Rule

56(d) on the basis that a modicum of information is available through its FOIA releases. The

limited material the government has released under FOIA is both underinclusive as to the

discovery Ms. Page seeks, see Jeffress Decl. ¶¶ 6, 8, 13, and so heavily redacted as to make parts

of it nearly incomprehensible, id. ¶ 13. Before responding to the government’s summary judgment

motion, Ms. Page is entitled to a “full opportunity” for discovery—including depositions of the

government’s declarants, unredacted copies of relevant documents, and the ability to seek

additional relevant documents.




                                                6
         Case 1:19-cv-03675-TSC Document 20 Filed 04/03/20 Page 7 of 7



                                      CONCLUSION

       This Court should grant Ms. Page’s motion to deny or defer consideration of Defendants’

motion for summary judgment pursuant to Federal Rule of Civil Procedure 56(d).


Dated: April 3, 2020                              Respectfully submitted,

                                                  /s/ Amy Jeffress
                                                  Amy Jeffress (D.C. Bar No. 449258)
                                                  Robert J. Katerberg (D.C. Bar No. 466325)
                                                  Kaitlin Konkel (D.C. Bar No. 1021109)
                                                  ARNOLD & PORTER
                                                    KAYE SCHOLER LLP
                                                  601 Massachusetts Avenue NW
                                                  Washington, DC 20001-3743
                                                  Telephone: (202) 942-5000
                                                  Fax: (202) 942-5999

                                                  Counsel for Plaintiff Lisa Page




                                              7
         Case 1:19-cv-03675-TSC Document 20-1 Filed 04/03/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                       )
LISA PAGE,                                             )
                                                       )
                       Plaintiff,                      )
                                                       )
        v.                                             )        Civil Action No. 19-cv-3675 (ABJ)
                                                       )
U.S. DEPARTMENT OF JUSTICE, et al.,                    )
                                                       )
                       Defendants.                     )
                                                       )

       DECLARATION OF AMY JEFFRESS PURSUANT TO RULE 56(d) AND
   IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION FOR
                         SUMMARY JUDGMENT

       I, Amy Jeffress, hereby declare:

       1.      I am a partner with Arnold & Porter Kaye Scholer LLP. I represent Plaintiff Lisa

Page in this case and have appeared on her behalf. This declaration is based on my personal

knowledge and on information that has become available to me in the course of this representation.

If called to testify, I could and would testify competently to the statements in this declaration.

       2.      In this action, Ms. Page brings a claim for violation of the Privacy Act based on

Defendants’ December 12, 2017, disclosure of records about her to members of the news media.

On March 13, 2020, the same day they answered the complaint, Defendants moved for summary

judgment based on defenses that (a) the disclosure was allegedly covered by the Privacy Act’s

“routine use” exception, and (b) the violation was allegedly not willful or intentional. This

declaration is filed in support of Ms. Page’s request under Federal Rule of Civil Procedure 56(d)

that this Court deny or defer consideration of Defendants’ motion for summary judgment because

Ms. Page has not yet had the opportunity to take discovery. This declaration also attaches certain

documents upon which Ms. Page relies in her opposition to Defendants’ motion.
        Case 1:19-cv-03675-TSC Document 20-1 Filed 04/03/20 Page 2 of 7



       3.      The complaint in this matter was filed on December 10, 2019. To date, no

discovery has occurred. Specifically, the parties have not yet held a Rule 26(f) conference,

exchanged initial disclosures, or served or responded to any requests for admissions,

interrogatories, or requests for the production of documents. No depositions have been held.

       4.      Because the government filed an answer in this case on March 13, 2020, it is my

understanding that under Local Rule 16.3(b), discovery may now proceed. Thus, on Thursday,

March 26, I sent an email message to government counsel requesting a date for the Rule 26(f)

conference.   Defendants’ counsel advised that Defendants’ position is that “a Rule 26(f)

conference would be premature at this point” and “the case should be resolved without discovery

for the reasons stated in the motion for summary judgment.”

Specific facts Ms. Page intends to discover, why those facts are necessary to the litigation, and
discoverability of the information

       5.      As noted, on March 13, 2020, Defendants filed a motion for summary judgment

based on the routine use defense and their alleged lack of willfulness in disclosing records about

Ms. Page. The motion is predicated entirely on declarations by three individuals who were

involved in or have knowledge of the December 12 disclosure: former Deputy Attorney General

Rod Rosenstein, Assistant Attorney General for Legislative Affairs Stephen Boyd, and Director of

the Office of Privacy and Civil Liberties Peter Winn.           Defendants did not provide any

corroborating documentary evidence with these declarations. Ms. Page has not had the opportunity

to seek discovery of Defendants’ declarants’ files or take their depositions.

       6.      Despite diligent efforts to develop and present the facts necessary to respond to

Defendants’ motion for summary judgment, Ms. Page lacks access to essential facts. These facts

include the following:



                                                 2
        Case 1:19-cv-03675-TSC Document 20-1 Filed 04/03/20 Page 3 of 7



       a. the identities and roles of all of the Department of Justice (“DOJ”) and/or Federal

            Bureau of Investigation (“FBI”) officials involved in the December 12 disclosure;

       b. the knowledge and motives of each official who played a significant role;

       c. whether Defendants disclosed the records from the DOJ Office of the Inspector General

            (“OIG”) Investigative Records System, another system of records, or multiple systems

            of records;

       d. the purposes for which the records were disclosed;

       e. whether Defendants conducted the purported Privacy Act analysis in advance of

            disclosing the text messages to the media;

       f. the facts and assumptions that the requesting officials provided Mr. Winn in soliciting

            the purported Privacy Act analysis;

       g. the content of Defendants’ purported Privacy Act analysis;

       h. the reasons for Defendants’ divergence from normal practice in disclosing the messages

            to reporters on December 12;

       i. the reasons for Defendants’ divergence from normal practice in producing the messages

            to congressional committees on December 12; and

       j. the credibility of Defendants’ declarants.

       7.      Each of these facts is material to either the analysis of the “routine use” exception

upon which Defendants rely, the determination of whether Defendants acted willfully or

intentionally in violating Ms. Page’s rights under the Privacy Act, or both.

       8.      Ms. Page intends to seek discovery from sources that include, but are not limited

to, the following:




                                                  3
          Case 1:19-cv-03675-TSC Document 20-1 Filed 04/03/20 Page 4 of 7



        a. depositions of each of the current or former DOJ officials from whom Defendants have

              submitted declarations;

        b. depositions of other key officials as reflected in Defendants’ declarations, FOIA

              documents, and other sources, including former Associate Deputy Attorney General

              Scott Schools, former DOJ Director of Public Affairs Sarah Isgur Flores, and other

              senior officials who were involved in making the relevant decisions;

        c. relevant documents from any declarant prior to the deposition; and

        d. other documents related to the December 12 disclosure from custodians within both

              DOJ and FBI, including the internal Privacy Act assessment upon which Defendants

              rely and correspondence between DOJ and/or FBI employees involved in the December

              12 disclosure, as well as correspondence with White House officials who were involved

              in or informed of the decisions.

        9.       The publicly available documents we have reviewed to date, including Defendants’

own declarations, suggest that the vast majority of relevant evidence is within Defendants’

exclusive knowledge and control. Thus, in the absence of discovery, Ms. Page will not have access

to critical facts.

        10.      To the best of my knowledge and belief, this information is discoverable. Indeed,

some of the key officials from whom Ms. Page will seek discovery have already appeared as

declarants in this litigation. I am not aware of any reason that Ms. Page could not seek to depose

other current or former DOJ and FBI officials or to obtain information from Defendants via

discovery requests.

        11.      Our team has identified and reviewed a limited set of documents in the public

domain, including: publicly available documents produced by DOJ in response to FOIA requests;

                                                  4
        Case 1:19-cv-03675-TSC Document 20-1 Filed 04/03/20 Page 5 of 7



reports and press releases issued by OIG; news articles, tweets, and other online sources relating

to Ms. Page and the disclosure of the text messages; documents filed in Strzok v. Barr, No. 19-cv-

2367 (ABJ); and the declarations attached to Defendants’ motion for summary judgment.

       12.     Many of these documents are associated with a FOIA lawsuit filed on January 3,

2018, by Citizens for Responsibility and Ethics in Washington (“CREW”), to which this case is

related. See Citizens for Responsibility and Ethics v. U.S. Dep’t of Justice, No. 18-cv-0007 (TSC).

That suit “challenges the failure of [DOJ] to disclose to CREW communications concerning DOJ’s

decision to invite reporters to DOJ on December 12, 2017, to share with them private text messages

from [Ms. Page and Mr. Strzok].” Id., First. Am. Compl., ECF No. 4, ¶ 1 (D.D.C. filed Jan. 16,

2018). Based on the court docket and other sources, it is my understanding that, following the

filing of CREW’s suit, DOJ produced various responsive records to CREW. Both DOJ and CREW

have posted documents from those productions on their websites. See U.S. Dep’t of Justice, https://

www.justice.gov/file/1223146/download (the “CREW FOIA documents”);1 CREW Requests DOJ

Records on Release of Strzok and Page Texts, Citizens for Responsibility & Ethics in Wash., Dec.

13, 2017, https://www.citizensforethics.org/foia/expedited-foia-request-department-justice-office

-inspector-general-office-information-policy-fbi-leak/.

       13.     Because the CREW FOIA documents relate specifically to the December 12

disclosure, they are highly relevant to Ms. Page’s Privacy Act claims. They are heavily redacted,




1
  To access this file from DOJ’s “FOIA Library” for the Office of Information Policy, visit
https://www.justice.gov/oip/available-documents-oip; navigate to section “FOIA-Processed
Documents,” subsection “General Topics of Interest,” and category “Records Concerning Sharing
of the Content of Text Messages between FBI Agents Peter Strzok and Lisa Page”; and click the
link titled “Interim (January 3, 2017 – January 4, 2018).”

                                                5
           Case 1:19-cv-03675-TSC Document 20-1 Filed 04/03/20 Page 6 of 7



however, and do not include multiple categories of documents Ms. Page intends to seek in

discovery. Thus, the CREW FOIA documents and other limited information Ms. Page has been

able to review are no substitute for access to the full discovery tools provided by the Federal Rules

of Civil Procedure.

Attached exhibits

       14.      Ms. Page relies on certain of the CREW FOIA documents in her opposition to

Defendants’ motion for summary judgment. Those documents are attached to this declaration as

follows.

       15.      Attached as Exhibit A is a true and correct copy of text messages between Sarah

Isgur Flores and Wall Street Journal reporter Brent Kendall from December 12, 2017, retrieved

from pages 543–44 of the CREW FOIA documents (see paragraph 12 and footnote 1 of this

declaration for the location of the CREW FOIA documents).

       16.      Attached as Exhibit B is a true and correct copy of text messages between Sarah

Isgur Flores and CBS reporter Paula Reid from December 12, 2017, retrieved from pages 579–81

of the CREW FOIA documents.

       17.      Attached as Exhibit C is a true and correct copy of email messages between Sarah

Isgur Flores and Buzzfeed reporter Zoe Tillman on December 13, 2017, retrieved from pages 32–

33 of the CREW FOIA documents.

       18.      Attached as Exhibit D is a true and correct copy of email messages between Sarah

Isgur Flores and Reuters reporter Mark Hosenball on December 14, 2017, retrieved from pages

29–30, 103–4, 109, and 593 of the CREW FOIA documents.

       19.      Attached as Exhibit E is a true and correct copy of email messages between Jason

Foster, Chief Investigative Counsel for the House Judiciary Committee, and Deputy Assistant

                                                 6
        Case 1:19-cv-03675-TSC Document 20-1 Filed 04/03/20 Page 7 of 7



Attorney General David Lasseter from the DOJ Office of Legislative Affairs on December 12 and

13, 2017, retrieved from pages 7–10 and 600 of the CREW FOIA documents.

       20.     Attached as Exhibit F is a true and correct copy of email messages between Peter

Winn, Director of the DOJ Office of Privacy and Civil Liberties; Scott Schools from the DOJ

Office of the Deputy Attorney General; and other OPCL officials between December 12, 2017,

and January 4, 2018, retrieved from pages 221–28 and 230 of the CREW FOIA documents.

       21.     Attached as Exhibit G are true and correct copies of pages iii, 3, 149, and 398 of

the OIG’s June 2018 report, A Review of Various Actions by the Federal Bureau of Investigation

and Department of Justice in Advance of the 2016 Election, retrieved from https://www.justice

.gov/file/1071991/downloadOIG.

       22.     Attached as Exhibit H is a true and correct copy of a press release published by

OIG on December 15, 2017, retrieved from https://oig.justice.gov/press/2017/2017-12-15.pdf.

       23.     Attached as Exhibit I are true and correct copies of pages 37 and 63 of the transcript

of DAG Rod Rosenstein’s testimony before the House Committee on the Judiciary on December

13, 2017, retrieved from https://www.govinfo.gov/content/pkg/CHRG-115hhrg32476/pdf/CHRG

-115hhrg32476.pdf.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.




Executed on April 3, 2020
                                                             Amy Jeffress




                                                 7
        Case 1:19-cv-03675-TSC Document 20-2 Filed 04/03/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                                  )
LISA PAGE,                                        )
                                                  )
                     Plaintiff,                   )
                                                  )
       v.                                         )       Civil Action No. 19-cv-3675 (ABJ)
                                                  )
U.S. DEPARTMENT OF JUSTICE, et al.,               )
                                                  )
                     Defendants.                  )
                                                  )


                                   [PROPOSED] ORDER

       Upon consideration of Defendants’ Motion for Summary Judgment, Plaintiff’s Motion to

Deny or Defer Consideration of Defendants’ Motion for Summary Judgment Pursuant to Rule

56(d), the Declaration of Amy Jeffress Pursuant to Rule 56(d) and in Support of Plaintiff’s

Opposition to Defendants’ Motion for Summary Judgment, the parties’ respective response and

reply briefs, and the available record, IT IS HEREBY ORDERED that Plaintiff’s Motion to Deny

or Defer Consideration of Defendants’ Motion for Summary Judgment Pursuant to Rule 56(d) is

GRANTED. IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment is

DENIED.

       IT IS SO ORDERED on this the ____ day of _________, 2020.




                                                 Hon. Amy Berman Jackson
                                                 United States District Judge
